DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 10/31/2019. 
	Claims 1-16 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “the plurality of object labels” is recited in claim 11 at page 22-line 25, and claim 14 at page 23-line 14. There is insufficient antecedent basis 
	Claim 15 are rejected as indefinite, because it depends from the indefinite claim 14 and do not cure the deficiencies set forth above.	 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-10 and 12-16 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2009/0059270 to Opalach et al. hereinafter Opalach first embodiment in view of Opalach second embodiment.

	Regarding claims 1, 10. Opalach first embodiment discloses a method by an imaging controller of object status detection for objects supported by a shelf, from shelf image data, the method comprising: 
	obtaining, at an image pre-processor of the imaging controller (Opalach first embodiment, Fig. 1, [0019]; “image capture devices 104”) a plurality of images of a shelf, each image including an indication of a gap (Opalach first embodiment, as seen in Fig.3, [0028]; “gaps 316”) on the shelf between the objects (Opalach first embodiment, Fig.1 “receive images(s) of retail environment 204”) ; 
	registering, by the image pre-processor, the images to a common frame of reference (Opalach first embodiment, [0023]; “a planogram”) ([0023]; “the database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances”; 
	identifying, by the image pre-processor, having overlapping locations (Opalach first embodiment, [0035]; “object recognition analysis of an image may determine that two or more recognized product instances substantially overlap”. See Fig. 3. [0028]; in the common frame of reference (Opalach first embodiment, Fig. 2; “preform object recognition analysis  … 208”. [0022]; “the detection of vertical lines … and characters … are an indication of product presence, whereas the lack of such features is an indication of product absence”); 
	generating, by the image pre-processor, a consolidated gap indication (Opalach first embodiment, [0030]; processing continues at block 210 where an extracted planogram is generated based on the object recognition data (and possibly shelf detection) and provided as output”) from the subset (Opalach first embodiment, Fig. 2; “extract planogram 210”. [0030-0031]; “the extracted planogram … An example of this is illustrated in FIG. 4 … FIG. 4 illustrates an extracted planogram 400 based on the exemplary image 300 of FIG. 3. As shown, the extracted planogram 400 illustrates shelves 402-406 corresponding to the shelves 302-306 recognized in the image 300”); 
	obtaining, by a comparator of the imaging controller, reference data including (i) identifiers for the objects and (ii) prescribed locations for the objects within the common frame of reference (Opalach first embodiment,  [0023]; “a planogram is a list of products (using any convenient identification scheme), positions of the products (e.g., x, y, z coordinates for the center of product) … i.e., the identifications and locations”); 
	based on a comparison of the consolidated gap indication with the reference data, selecting, by the comparator, a target object identifier from the reference data ; and 
	generating and presenting, by a notifier of the imaging controller, a status notification for the target product identifier (Opalach first embodiment, Fig. 2; “preform action(s) 216”. [0037]; “the extracted planogram or cost information may serve as the basis for sending an alert or other indication to appropriate personnel … instruct stock clerks to inspect the affected area and take any necessary remedial actions”).  

	Opalach first embodiment substantially discloses the claimed invention; however, Opalach first embodiment fails to explicitly disclose the “a subset of the gaps”. However, Opalach second embodiment teaches: a subset of the gaps (Opalach second embodiment, Fig. 7; [0041]; “rather than relying on detectable patterns deployed on the various shelf surfaces, known features of the shelves may be equally employed as the stock out features in the image … the relative size of the detected regions 710, 712 may be used to infer the level of stock depletion/stock remaining … the detection of shadowed or abnormally bright regions 714, 716 may also be used to infer the absence of displayed inventory”).



	Regarding claim 2. Opalach embodiments disclose the method of claim 1, wherein the selecting comprises selecting a target object identifier having a prescribed location that overlaps the location of the consolidated gap indication (Opalach first embodiment, [0032-0035]; “gaps between products 416, misalignments or other display imperfections may also be illustrated in the planogram 400, thereby reflecting the current state of the shelves  … object recognition analysis of an image may determine that two or more recognized product instances substantially overlap”).  

	Regarding claim 3. Opalach embodiments disclose the method of claim 2, further comprising determining a degree of coverage of the prescribed location of the target object identifier by the consolidated gap indication (Opalach first embodiment, Fig. 8 , [0049]; “a product's presence rating may be increased with each facing within a threshold proximity of a complementary product and/or within another threshold proximity of corresponding promotional material. Conversely, a product having a large percentage of its total facings within a relatively small distance of each other (i.e., clustered in one   

	Regarding claim 4. Opalach embodiments disclose the method of claim 3, further comprising: 
	determining whether the degree of coverage exceeds an upper threshold; and
	wherein when the degree of coverage exceeds the upper threshold, generating the status notification comprises generating an out-of-stock notification (Opalach first embodiment, Fig.8, [0050]; “Non-compliance may be judged by the level of deviation (in terms of, for example, position, number of facings, relative availability/duration of stock outs throughout a day, etc.) from desired parameter levels”).

	Regarding claims 5, 14 and 15. Claims 5, 14 and 15 recites operations that are no more than a predictable variation or duplication of the operations recited in claim 4, albeit with reciting “ exceeds the lower threshold”, Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

	Regarding claim 7. Opalach embodiments disclose the method of claim 1, wherein the plurality of images each comprise a binary gap mask generated from an image of the shelf captured by a mobile automation apparatus (Opalach first embodiment, [0019]; “The image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102”. See Fig. 3, [0028]; “gaps 316 and shadowed regions 318 may also be present in the image such that no particular products are recognizable”).  

	Regarding claims 8 and 13. Opalach embodiments disclose the method of claim 1, further comprising: 
	obtaining depth measurements corresponding to the images; registering the depth measurements to the common frame of reference (Opalach first embodiment, Fig. 6, [0040]; “such as the seventh detectable pattern 626 … a size of the detected portion of the pattern 626 can be determined and compared to the known size of the pattern 626”); and validating the consolidated gap indication based on the depth measurements (Opalach first embodiment, Fig. 6, [0040]; “The resulting level of stock depletion (or level of remaining stock) can thereafter be determined as being proportional (or inversely proportional, in the case of remaining stock) to the ratio of the detected portion of the pattern 626 to the known size of the pattern 626”).

	Regarding claims 9 and 16. Opalach embodiments disclose the method of claim 8, further comprising: 
	determining, based on the validation, that the consolidated gap indication is incorrect; and responsive to the determining, generating the status notification as a plug notification (Opalach first embodiment, [0042]; “the indication of the at least partially depleted stock condition is provided only after the stock out feature(s) have been detected for a predetermined period time. If, during that time, obstructions are detected, the provision of the indication may be postponed for a length of time to account for the duration of the obstructions”).

	Regarding claim 12. Opalach embodiments disclose the method of claim 10, further comprising 
	generating the reference data by: prior to obtaining the input image, obtaining the reference image of the region; obtaining the plurality of reference object indicators containing the respective reference object identifiers and corresponding reference object locations; registering the reference image to the common frame of reference, and   storing the reference image and the reference object indicators (see claim 1 rejection supra specially  Opalach first embodiment Fig. 2, [0025-0027].


	Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Opalach first embodiment in view of Opalach second embodiment further in view of US. Pat. Pub. No. 2017/0178060 to Schwartz (hereinafter “Schwartz”).

Regarding claim 6. Opalach embodiments disclose the method of claim 3, wherein determining the degree of coverage comprises: 
	Opalach substantially discloses the claimed invention; however, Opalach fails to explicitly disclose the “retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number; and determining a proportion of the width covered by a width of the consolidated gap indication”. However, Schwartz teaches:

	retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number (Schwartz, [0076]; “the image processing module 203 may determine metadata of a product including packaging dimension, packaging identifier, price of the product as sold in the retailer store … product size”); and determining a proportion of the width covered by a width of the consolidated gap indication. (Schwartz, [0138]; “the size of the region is chosen such that there are three overlapping regions that each include half the products in the whole linear group (e.g., the left-most half, center-most half and right-most half). In one embodiment, the size of the region is based on the size of the individual images used to capture the scene”).  
	Therefore, it would have been obvious to one of ordinary skill in the product recognition art at the time of filing to modify Opalach to include retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number; and .


	Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Opalach first embodiment in view of Opalach second embodiment further in view of US. Pat. Pub. No. 2017/0032311 to Rizzolo (hereinafter “Rizzolo”).

	Regarding claim 11. Opalach embodiments disclose the method of claim 10, wherein selecting the target reference object identifier comprises: 
	Opalach substantially discloses the claimed invention; however, Opalach fails to explicitly disclose the “identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference; and selecting, from the subset, a reference object identifier that does not match any of the plurality of object labels”. However, Rizzolo teaches:

identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference (Rizzolo, [0117-0018]; “The spatial characterization module 130 matches the positions of ; and 
	selecting, from the subset, a reference object identifier that does not match any of the plurality of object labels (Rizzolo, [0053]; “automated, shelf-level retail prescriptive analytic services which utilizes a mobile image capture system to capture and store images of the display areas tagged with location information, analyze the images with location data and return the detailed store spatial layout and classification of (1) regular shelf signage (e.g., regular price labels with barcodes), … (3) products at the shelf display facings. This output can be used on its own for generating detailed views of current store product and signage layout, identifying misplaced or out of stock products or printing signage updates in store-walk order”).
  
	Therefore, it would have been obvious to one of ordinary skill in the product recognition art at the time of filing to modify Opalach to include identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference; and selecting, from the subset, 


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687